Citation Nr: 0838247	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis C.

2.  Entitlement to an initial increased rating for cirrhosis 
of the liver, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This appeal arises from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) located in 
Boston, Massachusetts.  

The veteran's appeal was previously before the Board in 
August 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The issue of entitlement to service connection for an 
acquired psychiatric disorder was before the Board in August 
2007.  Service connection was established for this disability 
after the development requested in August 2007 was completed.  
The veteran has expressed satisfaction with this decision, 
and it is considered a full grant of the benefits sought on 
appeal.  Therefore, this matter is no longer before the 
Board. 

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that in September 2008, the veteran submitted 
additional medical evidence pertinent to his claims, which 
has not yet been considered by the RO.  However, the veteran 
included a waiver of initial RO consideration of that 
evidence.




FINDINGS OF FACT

1.  The veteran's hepatitis C is nonsymptomatic.  

2.  The veteran's hepatitis C with cirrhosis of the liver is 
manifested by liver damage with occasional diarrhea, fatigue, 
evidence of hypertension and weight loss.  The disability has 
not been productive of hepatomegaly, anorexia, incapacitating 
episodes, generalized weakness, ascites, hepatic 
encephalopathy, hemorrhage from varices or portal 
gastropathy, or jaundice.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hepatitis C 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354 
(2008).

2.  The criteria for a rating of 30 percent for cirrhosis of 
the liver have been met; the criteria for an evaluation in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.114, 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Codes, 7354 and 7312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
veteran takes issue with the initial rating assigned when 
service connection is granted for a particular disability, 
the Board must evaluate the relevant evidence since the 
effective date of the award and may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Under 38 C.F.R. § 4.114, Diagnostic Code 7354, a 
noncompensable rating is provided for nonsymptomatic 
hepatitis.  A 10 percent rating is assigned for hepatitis C 
with intermittent fatigue, malaise, and anorexia; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past 12-month period.  
A 20 percent rating is assigned for hepatitis C with daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2007).

Sequellae of liver disease such as cirrhosis may be 
separately evaluated under an appropriate diagnostic code, 
but only if the same signs and symptoms are not used as the 
basis for evaluation under both codes, as such duplication of 
symptoms would constitute prohibited pyramiding under 38 
C.F.R. § 4.14.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 
1.

Cirrhosis as a sequella of hepatitis C is rated as 100 
percent disabling when it causes generalized weakness, 
substantial weight loss, and persistent jaundice, or with one 
of the following refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal gastropathy 
(erosive gastritis).  A 70 percent disability rating is 
assigned for cirrhosis when there is a history of two or more 
episodes of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy, but with periods of 
remission between attacks.  A 50 percent disability rating is 
assigned for cirrhosis when there is a history of one episode 
of ascites, hepatic encephalopathy, or hemorrhage from 
varices or portal gastropathy.  A 30 percent disability 
rating is assigned when there is portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise and at least minor weight loss.  A 10 percent 
disability rating is assigned when there are symptoms such as 
weakness, anorexia, abdominal pain and malaise.  38 C.F.R. § 
4.114, Diagnostic Code 7312.

For evaluation under diagnostic code 7312, documentation of 
cirrhosis (by biopsy or imaging) and abnormal liver function 
tests must be present.  38 C.F.R. § 4.114, Diagnostic Code 
7312, Note 1.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  



Analysis

The veteran is seeking an increased rating for his service-
connected hepatitis C which is currently evaluated as 
noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2007), and cirrhosis of the liver which is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7312 (2007).  

The veteran contends that the symptomatology associated with 
his hepatitis and liver disease is more severe than is 
contemplated by the currently assigned ratings because he has 
experienced major weight loss of 60-70 pounds over the last 
2-3 years; he has ongoing symptoms of fatigue and malaise, 
and because he is taking multiple medications although he is 
no longer eligible for a course of specialized treatment for 
either disease. See September 2008 Video Conference hearing 
transcript.

Private medical records from L. Paiva, D.O., B. Marcel, MD, 
S. Singh, MD and South Shore Hospital show that the veteran 
had been diagnosed with hepatitis C as well as 3+ fibrosis 
consistent with early cirrhosis.  In addition, in a January 
1999 statement, L. Paiva, D.O. indicated that during her 
evaluation of the veteran, he denied any specific complaints 
of fatigue, nausea or vomiting.  He also reported that there 
had been no abdominal pain, jaundice or pruritis, and denied 
any change in bowel habits, bright red blood per rectum or 
melena.

The veteran was afforded a VA examination in May 2004 in 
response to his claim for service connection.  The examiner 
noted the veteran's reports of persistent abdominal pain, but 
also indicated that the veteran did not have any evidence of 
tenderness in the left or right upper quadrant of his 
abdomen.  There was no evidence malnutrition, as the veteran 
on physical examination weighed 237 pounds and measured 5' 
9" tall.  

In an April 2005 rating decision, the RO granted the veteran 
service connection for hepatitis.  A noncompensable 
evaluation was assigned, effective January 27, 2004.  In the 
same rating decision, the RO also granted the veteran service 
connection for liver cirrhosis, secondary to Hepatitis.  An 
evaluation of 10 percent was assigned, effective January 27, 
2004.

In conjunction with his September 2005 VA Form 9, the veteran 
included a statement in which he claimed that his hepatitis C 
caused him to be tired all the time and caused him to have 
anxiety and depression.

The veteran was afforded another VA examination in January 
2008.  The examiner noted the veteran's complaints of 
progressive fatigue and weight loss.  The veteran stated that 
he had weighed 250 a year ago, and he currently weighed 180.  
The veteran also reported occasional diarrhea and denied 
nausea, vomiting, abdominal cramping hematemesis or melena.  
Appetite was reported as okay.  His blood pressure readings 
were 165/90, 150/94, and 160/95.  

As noted above, during his September 2008 Video Conference 
hearing, the veteran testified that he has experienced severe 
weight loss and that he has symptoms of fatigue and malaise 
due to his hepatitis C and cirrhosis of the liver.

The Board finds that the veteran's service-connected 
hepatitis C does not meet the criteria for a compensable 
rating under Diagnostic Code 7354.  The veteran continues to 
be diagnosed with hepatitis C and reports progressive fatigue 
on examination in January 2008.  However, he has consistently 
denied symptoms of nausea and vomiting, and there is no 
evidence of any incapacitating episodes, anorexia, malaise or 
arthralgia.  Furthermore, although the veteran reported 
persistent abdominal pain on examination in  May 2004, the 
examiner noted that on physical examination, the veteran did 
not have any evidence of tenderness in the left or right 
upper quadrant of his abdomen.  Accordingly, a compensable 
rating is not warranted for the veteran's hepatitis C.  His 
reported fatigue will be evaluated under the rating code for 
cirrhosis.  See 38 C.F.R. §§ 4.14, 4.114, Code 7354, Note 1.  

After consideration of the most recent medical evidence, the 
Board finds that a 30 percent rating, but no more, is 
warranted for the veteran's cirrhosis of the liver.  The 
veteran was granted his current 10 percent rating based on 
his reports of abdominal pain during the May 2004 VA 
examination.  The veteran has consistently complained of 
fatigue and malaise, and these symptoms were noted at both 
the January 2008 examination and in the veteran's testimony 
at the September 2008 hearing.  The Board also notes that the 
veteran was found to have lost approximately 70 pounds at the 
January 2008 examination, and he reported significant weight 
loss during his 2008 hearing.  Although the examiner did not 
specifically attribute this weight loss to cirrhosis, the 
Board must resolve all reasonable doubt in this regard in 
favor of the veteran.  Finally, although the January 2008 
examiner did not state the veteran has portal hypertension, 
the blood pressure readings obtained at that time were 
165/90, 150/94, and 160/95.  While the Board is not competent 
to make a diagnosis of portal hypertension, it notes that 
these readings are evidence of hypertension as defined in 
38 C.F.R. § 4.104, Code 7101, Note 1.  The evidence does not 
show splenomegaly, weakness, or anorexia.  However, the Board 
finds that the veteran's symptoms more nearly resemble those 
of the 30 percent evaluation.  

Entitlement to an evaluation in excess of 30 percent has been 
considered, but this is not supported by the evidence.  There 
is no history of generalized weakness, ascites, hepatic 
encephalopathy, hemorrhage from varices or portal 
gastropathy, or jaundice.  The veteran's weight loss has been 
considered, but as none of the other symptoms necessary for a 
higher evaluation have been demonstrated, an evaluation in 
excess of 30 percent is not warranted.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the veteran's earning capacity due to the disabilities at 
issue.  The veteran has not required frequent hospitalization 
for these disabilities and the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The record reflects that in March and October 2004 letters, 
the RO sent the veteran the required notice.  The letters 
specifically informed him of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).  

The Board acknowledges that the veteran has not been provided 
notice of the type of evidence necessary to establish an 
effective date for an increased initial disability rating for 
hepatitis C and cirrhosis of the liver, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased initial 
disability rating for hepatitis C and cirrhosis of the liver 
is not warranted.  Consequently, no effective dates will be 
assigned, so the failure to provide notice with respect to 
that element of the claims was no more than harmless error.

Finally, the Board notes that these appeals arise from 
disagreements with the initial evaluations following the 
grant of service connection.   The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In regards to the duty to assist, the Board notes that the 
veteran's service medical records and all other pertinent 
available records have been obtained in this case.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the denied 
claims.  The Board is also unaware of any such outstanding 
evidence.  

Specifically, the Board notes that in a letter dated 
September 5, 2008, the veteran stated that following: 

"I feel that if the VA representative 
in Washington wanted specific 
information that he would have asked for 
it.  I do not believe that the income I 
receive from my SSDI has anything to do 
with my VA Disability case.  Please 
release the 30 day hold and proceed on 
my Appeals Decision."

Later in September 2008, the veteran did submit a copy of a 
disability insurance award letter from the Social Security 
Administration (SSA).  The Board finds that this statement 
from the SSA is of limited probative value because although 
it indicates that the veteran was found to be disabled since 
May 2001 and that he was entitled to monthly disability 
benefits beginning October 2002; it does not indicate what 
disability the veteran was receiving benefits for, nor does 
it discuss any of the veteran's symptoms related to his 
hepatitis C or cirrhosis of the liver.  Furthermore, the 
Board finds that based on the aforementioned letter, the 
veteran desires to have the Board proceed with a decision in 
his appeal without obtaining his SSA records, as he does not 
believe they will be of any benefit to his claim.  Therefore, 
there is no need to attempt to obtain any further information 
from the SSA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

Entitlement to an initial compensable rating for hepatitis C 
is denied.

Entitlement to an initial rating of 30 percent for cirrhosis 
of the liver is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


